Citation Nr: 0506433	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  02-04 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from September 1942 
to February 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
At that time, the RO, in pertinent part, denied the veteran's 
claim of entitlement to service connection for skin cancer 
and granted his claim for a permanent and total disability 
rating for pension purposes (non-service-connected pension).

In March 2002, the veteran requested to testify at a hearing 
before the Board at the RO.  However, in an April 2002 signed 
statement, he withdrew his hearing request and did not 
request that the hearing be rescheduled.  The Board is of the 
opinion that all due process requirements were met regarding 
the veteran's hearing request.  In November 2003, the Board 
remanded the veteran's claim to the RO for further 
evidentiary and procedural development.

In February 2005, the veteran, through his accredited 
representative, filed a motion for advancement on the docket.  
Under the provisions of 38 U.S.C.A § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2004), appeals must be considered in 
docket number order, but may be advanced if good or 
sufficient cause is shown.  In February 2005, a Deputy Vice 
Chairman of the Board determined that good or sufficient 
cause had been shown, and granted the veteran's motion to 
advance his appeal on the Board's docket.


FINDING OF FACT

The competent and objective medical evidence of record 
preponderates against a finding that any currently diagnosed 
skin cancer, variously diagnosed as basal and squamous cell 
carcinoma of the face and ears, is related to the veteran's 
period of active military service.

CONCLUSION OF LAW

Skin cancer was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5100-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that his skin cancer, variously diagnosed 
as basal and squamous cell carcinoma, did not exist prior to 
service, and that the skin cancer was a result of his 
exposure to excessive sunlight while serving in Calcutta, 
India, during his active military service.

I.  Factual Background

Available service medical records are not referable to 
complaints or diagnosis of skin cancer.  When examined in 
February 1946, prior to discharge, the veteran's skin was 
reported as normal.

According to the veteran's Honorable Discharge record, he had 
nearly two years of foreign service and received the Asiatic-
Pacific Campaign Medal and the American Theater Campaign 
Medal.

Post-service, private medical records, dated from 1959 to 
1983, do not reflect treatment for skin cancer.

Private medical records from E.G.C., M.D., dated from April 
1971 to November 2000, indicate that starting in April 1971, 
the veteran was repeatedly treated for basal and squamous 
cell carcinomas of the left nose, left ear, left and right 
cheek, behind the right ear, right upper lip, and above the 
left side of the lip.  He was also treated for squamous cell 
carcinoma of the left ear lobe and cheek.  Other treatment 
was for actinic keratosis on the right nose and solar 
keratosis of the left temple.  

In a January 1975 signed statement, W.S.R., M.D., said he 
treated the veteran in June 1973, and the veteran's only 
significant history was a severe right knee injury in 1968.

A May 1975 VA examination report indicates that the veteran's 
skin was normal and diagnoses are not referable to skin 
cancer.

Private treatment records from G.L., M.D., dated from 1988 to 
2000, indicate that the veteran was treated for skin cancer 
of the nose, status post removal in 1996.

In an October 2000 written statement regarding his claim, the 
veteran said he had skin cancers on his face and, when 
physicians asked how long he had served in the Orient, he 
said two years.  He contended that service connection was, 
therefore, warranted.

Private treatment records from C.D.U., M.D., dated from 
January 2001 to June 2004, reflect treatment for basal cell 
carcinomas on the veteran's left upper lip, right nasal tip, 
forehead, and behind his right ear.  The veteran was also 
treated for a squamous cell carcinoma on his left temple.

The veteran, who was noted to be 82 years of age, underwent 
VA examination in May 2001.  According to the examination 
report, the veteran reported serving in the infantry from 
1942 to 1946, worked for a food company, and then worked in 
farming, after which he retired in 1979.  The veteran said he 
was told he had skin cancer since 1950, when he had a small 
skin problem that started on his nose.  In 1958, he said he 
had skin cancers on the right and left sides of the face and 
both ears that were repeatedly removed.  He was told they 
were skin cancer, but did not know what kind of skin cancer.  
A dermatologist was currently treating the veteran.  He 
further indicated he had recently had liquid nitrogen applied 
to the left side of his face.  Because of the skin cancer 
removals, he had many skin scars.  On examination, many 
facial scars were noted on both cheeks and ears.  Four color 
photographs of the veteran's face taken at the time are of 
record, and depict his skin scars.  The clinical assessment 
was skin cancer. 

In his October 2001 notice of disagreement and March 2002 
substantive appeal, the veteran said that Dr. C. first 
treated him in the 1950s, and had asked how long the veteran 
was in the Orient.  The doctor reportedly said that, once 
there "so long", it took several years for skin cancer to 
develop.  According to the veteran, Dr. C. is now deceased.  
The veteran said that before entering service he was raised 
as a farm hand, then worked for Kraft Foods from 1940 to 1950 
after which he went into farming. 

II.  Legal Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In May 2004, the RO provided the appellant with 
correspondence essentially outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed March 2002 statement of the 
case (SOC), and by a supplemental statement of the case 
(SSOC) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and that the SOC and SSOC issued by the RO 
clarified what evidence would be required to establish 
service connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Furthermore, the October 2004 SSOC contained the new 
reasonable doubt and duty-to-assist regulations codified at 
38 C.F.R. §§ 3.102 and 3.159 (2004).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

Likewise, it appears that all obtainable evidence identified 
by the appellant relative to his claims has been obtained and 
associated with his multi-volume claims file, and that he has 
not identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  The Board notes that some of the 
veteran's service medical are evidently unavailable from the 
National Personnel Records Center (NPRC), and are thought to 
have been destroyed in an accidental fire in the early 
1970's.  The Board is mindful that, in a case such as this, 
where service medical records are unavailable, there is a 
heightened obligation to explain our findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  While it is 
unfortunate that the veteran's service medical records are 
essentially unavailable, the appeal must be decided on the 
evidence of record and, where possible, the Board's analysis 
has been undertaken with this heightened duty in mind.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding the matter being 
decided herein for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Even if there is no record of certain cancers in service, its 
incurrence coincident with service will be presumed if it was 
manifest to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  

Malignant tumors shall be granted service connection although 
not otherwise established as incurred in service, if 
manifested to a compensable degree within one year following 
service in a period of war or following peacetime service on 
or after January 1, 1947, provided the rebuttable presumption 
provisions of section 3.307 are also satisfied.  38 C.F.R. § 
3.309.  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The U.S. Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. at 314.  
This principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See DAmico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992). See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

The veteran has contended that service connection should be 
granted for skin cancer, variously diagnosed as basal and 
squamous cell carcinomas.  Although the evidence shows that 
the veteran currently has been treated for numerous sites of 
basal cell and squamous cell carcinoma on his face and ears, 
no competent medical evidence has been submitted to show that 
this disability is related to service or any incident 
thereof.  On the other hand, the record reflects that the 
veteran's skin was normal on separation from service, and the 
first post-service evidence of record of skin cancer is from 
1971, nearly 25 years after his separation from service.  In 
short, no medical opinion or other medical evidence relating 
the veteran's basal and squamous cell carcinomas of the face 
and ears to service, or any incident of service, has been 
presented.

The Board acknowledges, without rendering a medical 
conclusion, that skin cancers are often related to exposure 
to the rays of the sun.  However, the record in this case 
discloses that the veteran left service in the 1940's, 
engaged in civilian pursuits, including farming, for decades 
thereafter, and was first documented with carcinoma of the 
skin in the 1970's.  His account of the late Dr. C's treating 
him in the 1950's, and commenting about the amount of time in 
which skin cancer develops from sun exposure, does not 
constitute sufficient evidence to establish a causal 
relationship between his military service and his currently 
claimed residuals of skin cancer.

The appellant is certainly capable of providing probative 
evidence of any symptomatology that he has experienced, but a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See Routen v. Brown, supra; Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
appellant has not submitted any medical opinion or other 
medical evidence that supports his claim. Moreover, the 
preponderance of the probative and objective medical evidence 
now


of record militates against a finding that the appellant has 
skin cancer, related to service or any incident thereof.  38 
U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. §§ 3.303, 3.304.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
skin cancer must be denied.


ORDER

Service connection for skin cancer is denied.




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


